J-S22031-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    PATRICIA KORRAPATI                         :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    VAMSIMADHAV KORRAPATI                      :
                                               :
                       Appellant               :     No. 2551 EDA 2017


              Appeal from the Judgment of Sentence May 23, 2017
             in the Court of Common Pleas of Northampton County
                       Civil Division at No.: PF-2015-103


BEFORE:      BENDER, P.J.E., STABILE, J., and PLATT*, J.

MEMORANDUM BY PLATT, J.:                                  FILED JUNE 26, 2018

        Appellant, Vamsimadhav Korrapati, appeals from the judgment of

sentence ordering him to pay a $300 fine and serve a seven-day suspended

sentence.1 The trial court imposed the sentence immediately after it found

Appellant to be in indirect criminal contempt2 of a Protection From Abuse Order

(PFA) issued to his estranged wife, Appellee, Patricia Korrapati. We affirm in

part, vacate in part, and remand for resentencing.



____________________________________________


1Appellant purports to appeal from the order entered on July 5, 2017, denying
his post-sentence motion; however, because an order denying post-sentence
motions acts to finalize the judgment of sentence for purposes of appeal, the
appeal properly is taken from the judgment of sentence.                  See
Commonwealth v. Houtz, 982 A.2d 537, 537 n.1 (Pa. Super. 2009). We
have amended the caption accordingly.

2   23 Pa.C.S.A. § 6114(a).
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S22031-18



      The relevant facts and procedural history of this case are as follows. On

February 13, 2015, Appellee secured a temporary PFA order on behalf of

herself and the parties’ children against Appellant. On April 5, 2017, and April

17, 2017, Appellee filed private complaints alleging indirect criminal contempt

for Appellant’s violations of the PFA order. The trial court held a hearing on

May 23, 2017, and described the pertinent testimony and its decision as

follows:

             . . . [Appellee] testified that on March 30, 2017, Appellant
      placed three phone calls to [her] place of employment, a dental
      office, to request the dental records of the parties’ children. (See
      N.T. Hearing, 5/23/17, at 3, 6-9, 15). Appellant at that time was
      subject to a prior PFA order which prohibited contact, direct or
      indirect, with [Appellee] or their children. [Appellee] further
      testified that Appellant used the request for the children’s dental
      record as an opportunity to “badmouth[]” [Appellee] to [her] co-
      worker. (Id. at 18; see id. at 17). Appellant admitted to making
      these calls to [Appellee’s] place of employment. (See id. at 25).

             [Appellee] further testified that [Appellant] had violent
      outbursts in her presence that required the intervention of the
      sheriff’s deputies at two court proceedings. [Appellee] testified
      that following a January 25, 2017 domestic relations hearing,
      while Appellant was in the hallway with [Appellee], he was
      throwing his bag and loudly directed his statement “fuck that
      woman, she is not having anything” at [Appellee]. (Id. at 11).
      [Appellee] testified that Appellant also became upset and began
      yelling in her presence during a conference with the Divorce
      Master, which caused [her] to feel threatened. (See id. at 12-14,
      22-23). Finally, [Appellee] also testified that following court
      appearances, Appellant loiters near her car “smirking” at her and
      watching her. (Id. at 14). Based upon the testimony presented
      during the hearing and the credibility determinations thereof, the
      court held that [Appellee] met her burden of proof and established
      that Appellant had violated the PFA order.




                                     -2-
J-S22031-18



(Trial Court Opinion, 9/28/17, at 1-2) (citation formatting provided; some

capitalization adjusted).

       The trial court found Appellant guilty of indirect criminal contempt, and

imposed a $300.00 fine and a suspended sentence of seven days’

incarceration. It denied Appellant’s timely post-sentence motion on July 5,

2017. This timely appeal followed.3

       Appellant raises one issue for our review, challenging the sufficiency of

the evidence: “Did the evidence offered by [Appellee] at trial establish, beyond

a reasonable doubt, that [Appellant] had intentionally violated any of the

terms of the PFA order in question?” (Appellant’s Brief, at 3; see id. at 1).4

       “When reviewing a contempt conviction . . . we are confined to a

determination of whether the facts support the trial court decision. We will

reverse a trial court’s determination only when there has been a plain abuse

of discretion.”    Commonwealth v. Brumbaugh, 932 A.2d 108, 111 (Pa.

Super. 2007) (citation omitted).

              In reviewing the sufficiency of the evidence, we must
       determine whether the evidence admitted at trial, and all
       reasonable inferences drawn from that evidence, when viewed in
       the light most favorable to the Commonwealth as verdict winner,

____________________________________________


3Appellant timely filed a court-ordered concise statement of errors complained
of on appeal on August 28, 2017. The trial court filed an opinion on September
28, 2017. See Pa.R.A.P. 1925.

4We note that, in his statement of the questions involved, Appellant expressly
withdrew an issue challenging his sentence from this Court’s consideration.
(See Appellant’s Brief, at 3). We will nevertheless discuss the propriety of his
sentence, for reasons discussed below.

                                           -3-
J-S22031-18


      was sufficient to enable the fact finder to conclude that the
      Commonwealth established all of the elements of the offense
      beyond a reasonable doubt. The Commonwealth may sustain its
      burden by means of wholly circumstantial evidence. Further, the
      trier of fact is free to believe all, part, or none of the evidence.

      Pursuant to 23 Pa.C.S.A. 6114,

            [w]here the police, sheriff or the plaintiff have filed
            charges of indirect criminal contempt against a
            defendant for violation of a protection order issued
            under this chapter, a foreign protection order or a
            court-approved consent agreement, the court may
            hold the defendant in indirect criminal contempt and
            punish the defendant in accordance with law.

      23 Pa.C.S.A. § 6114(a).

            Where a PFA order is involved, an indirect criminal contempt
      charge is designed to seek punishment for violation of the
      protective order. To establish indirect criminal contempt, the
      Commonwealth must prove:

            1) the order was sufficiently definite, clear, and
            specific to the contemnor as to leave no doubt of the
            conduct prohibited; 2) the contemnor had notice of
            the order; 3) the act constituting the violation must
            have been volitional; and 4) the contemnor must have
            acted with wrongful intent.

Commonwealth v. Taylor, 137 A.3d 611, 614–15 (Pa. Super. 2016) (en

banc) (case citations omitted).

      Here, Appellant disputes the fourth element, arguing that the evidence

failed to establish that he acted with wrongful intent. (See Appellant’s Brief,

at 13-16). Appellant concedes that he called Appellee’s employer, but avers

that he did this to obtain documents he and his attorneys believed necessary

for use in court proceedings. (See id. at 15). Appellant further claims that

although he vigorously and vocally participated in the parties’ court

                                     -4-
J-S22031-18



proceedings, he did not actually interact with Appellee, and did not believe his

behavior was threatening towards her. (See id. at 15-16). This issue does

not merit relief.

      Initially, we note that “when making a determination regarding whether

a defendant acted with wrongful intent, the court should use common sense

and consider context, and wrongful intent can be imputed to a defendant by

virtue of the substantial certainty that his actions will violate the court order.”

Commonwealth v. Reese, 156 A.3d 1250, 1258 (Pa. Super. 2017), appeal

denied, 173 A.3d 1109 (Pa. 2017) (citation omitted).

      Here, the PFA order clearly prohibited Appellant “from having ANY

CONTACT with [Appellee] . . . either directly or indirectly, at any location,

including but not limited to any contact at [Appellee’s] . . . place of

employment. . . . [Appellant] (either directly or indirectly through a third

party) shall not contact [Appellee] . . . by oral, nonverbal, written or electronic

means, including telephone . . . .” (PFA Order, 2/13/15, at unnumbered page

1) (some emphasis omitted).

      Despite this clear prohibition on any contact with Appellee, including at

her place of employment, Appellant admitted that he made three telephone

calls to the dental office where she works as a receptionist and regularly

answers the phone. (See N.T. Hearing, 5/23/17, at 6, 25). Additionally, the

record reflects that Appellant behaved aggressively towards Appellee at court

proceedings necessitating intervention by sheriff’s deputies, and that he




                                       -5-
J-S22031-18



loitered near her vehicle and watched her following court appearances. (See

id. at 11-14, 22-23).

      Under these circumstances, we conclude that Appellant’s wrongful intent

can be imputed to him by virtue of the substantial certainty that by choosing

to undertake the foregoing acts, he would be in contact with Appellee in

violation of the PFA order. See Reese, supra at 1258. Therefore, Appellant’s

challenge to the sufficiency of the evidence merits no relief.

      While Appellant’s claim fails, the sentence imposed by the trial court

constitutes an illegal sentence. “It is well settled that this Court may address

the legality of a sentence sua sponte.” Commonwealth v. Dennis, 164 A.3d

503, 510–11 (Pa. Super. 2017) (citations omitted).

      Instantly, the trial court sentenced Appellant to a suspended sentence

of seven days’ incarceration for indirect criminal contempt. The enumerated

sentencing options for Appellant’s violation of the PFA order were:

      (i)(A) a fine of not less than $300 nor more than $1,000 and
      imprisonment up to six months; or

      (B) a fine of not less than $300 nor more than $1,000 and
      supervised probation not to exceed six months[.]

23 Pa.C.S.A. § 6114(b)(1)(i)(A), (B).

      This Court has recently stated:

            The law is clear that an indefinitely suspended sentence is
      not a sentencing alternative and is illegal. Commonwealth v.
      Joseph, 848 A.2d 934, 941 (Pa. Super. 2004) (citations omitted).
      “It is the uncertainty surrounding such sentences, and the
      disorder they can engender, that prompts their prohibition.” Id.



                                     -6-
J-S22031-18


       at 941–942.    “An indefinitely suspended sentence is not a
       sanctioned sentencing alternative.” Id. at 942.

Thompson v. Thompson, 2018 WL 2111017, at *3 (Pa. Super. filed May 8,

2018).5

       After review, we conclude that the suspended sentence imposed by the

trial court is illegal.   Therefore, we vacate and remand for resentencing in

accordance with section 6114(b)(1).

       Conviction affirmed. Judgment of sentence vacated and remanded for

further proceedings. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/26/18




____________________________________________


5 The Joseph Court explained that a purported suspended sentence will be
upheld only under circumstances where it provides for continued court
supervision and can be deemed in effect an order of probation. See Joseph,
supra at 942-43.

                                           -7-